Biggs, J.
PappellatetriaI: — In this case there is no order granting an appeal. The briefs of counsel treat the case as being here on writ of error, but there is no evidence in the record that a writ of error has been issued. Under this condition of the record we can only strike the cause from the docket. In view of further proceedings (which may be taken), we deem it proper to call attention to the present record. There appears to have been an involuntary non-suit in the case. The motion to set aside the nonsuit is copied into the transcript, but it does not appear as a part of the bill of exceptions. Neither •does the bill of exceptions direct the clerk to copy it. It is imperative that such a motion be preserved in *646the bill of exceptions itself; or, if it appears in a different portion of the transcript, the bill of exceptions-must contain an order for the clerk to copy it. This-is in accordance with the plain provisions of the statute. R. S. 1889, sec. 2304. The cause will be stricken from the docket.
All the judges concur.